In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 13-2470
PEDRO CANO-OYARZABAL,
                                                            Petitioner,

                                  v.

ERIC H. HOLDER, JR., Attorney General
of the United States,
                                                          Respondent.
                      ____________________

  Petition for Review of an Order of the Board of Immigration Appeals.
                            No. A205-153-710.
                      ____________________

      ARGUED JANUARY 6, 2014 — DECIDED DECEMBER 22, 2014
                   ____________________

      Before EASTERBROOK, WILLIAMS, and TINDER, Circuit Judg-
es.
    WILLIAMS, Circuit Judge. Pedro Cano-Oyarzabal petitions
for review of the determination that his Wisconsin convic-
tion for fleeing or eluding a police officer in violation of Wis-
consin Statute § 346.04(3) categorically constituted a crime
involving moral turpitude. In light of the statute’s require-
ment that to be convicted a person must “knowingly” flee or
2                                                   No. 13-2470

attempt to elude an officer after receiving an officer’s signal,
we find the Board’s determination reasonable. Knowingly
fleeing or attempting to elude an officer is an act wrong in
itself and therefore a crime involving moral turpitude. We
decline the petition for review.
                     I. BACKGROUND
    Cano-Oyarzabal, a citizen of Mexico, entered the United
States without authorization in September 2002. He pled
guilty in Wisconsin state court on August 2, 2011 to operat-
ing a vehicle to flee or elude a police officer in violation of
Wisconsin Statute § 346.04(3). About a year later, the De-
partment of Homeland Security served him with a Notice to
Appear in immigration court. It charged him with inadmis-
sibility as a person present in the United States without be-
ing admitted or paroled and as an alien convicted of a crime
involving moral turpitude.
   Cano-Oyarzabal conceded removability. He later sought
reconsideration of the immigration judge’s determination
that he is removable as an alien convicted of a crime involv-
ing moral turpitude, and he requested cancellation of re-
moval pursuant to 8 U.S.C. § 1229b(b). The immigration
judge concluded that the Wisconsin conviction was for a
crime involving moral turpitude and so Cano-Oyarzabal
was not eligible for cancellation of removal. The Board of
Immigration Appeals affirmed. Cano-Oyarzabal petitions
our court for review.
                        II. ANALYSIS
   Cano-Oyarzabal petitions us for review of the Board’s
determination that he was convicted of a crime involving
moral turpitude. Because the Board issued its own free-
No. 13-2470                                                  3

standing opinion, rather than adopting or supplementing
the opinion of the immigration judge, our review will be of
the Board’s opinion. Sanchez v. Holder, 757 F.3d 712, 717 (7th
Cir. 2014).
    The Immigration and Nationality Act provides that an al-
ien convicted of a “crime involving moral turpitude” is in-
admissible. 8 U.S.C. § 1182(a)(2)(A)(i)(I). A conviction for
such a crime also makes one ineligible for cancellation of
removal, subject to exceptions not relevant here. 8 U.S.C.
§ 1229b(b)(1)(C). We usually do not have jurisdiction to re-
view the denial of a discretionary grant of relief such as the
cancellation of removal Cano-Oyarzabal seeks. See 8 U.S.C.
§ 1252(a)(2)(B)(i). We have jurisdiction, however, to review
questions of law or constitutional claims raised in a petition
for review, 8 U.S.C. § 1252(a)(2)(D), and whether the Board
properly classified a conviction as a crime involving moral
turpitude is a question of law that we may review. Marin-
Rodriguez v. Holder, 710 F.3d 734, 737 (7th Cir. 2013).
    We might have had another jurisdictional issue, because
8 U.S.C. § 1252(a)(2)(C) usually precludes our review of or-
ders of removal against aliens who are removable for having
committed an aggravated felony under 8 U.S.C.
§ 1227(a)(2)(A)(iii). Papazoglou v. Holder, 725 F.3d 790, 792
(7th Cir. 2013). But DHS did not charge Cano-Oyarzabal
with removability as an aggravated felon, so whether a con-
viction under Wisconsin Statute § 346.04(3) constitutes an
aggravated felony is not relevant to our jurisdictional analy-
sis. See Lemus-Rodriguez v. Ashcroft, 350 F.3d 652, 654-55 (7th
Cir. 2003) (stating that the jurisdictional bar in 8 U.S.C.
§ 1252(a)(2)(C) only applies if the alien is removable on ac-
count of a qualifying ground charged by DHS).
4                                                   No. 13-2470

    The INA does not define what it means to be a “crime in-
volving moral turpitude.” We have described the Board’s
precedents as distinguishing “between acts that are seen as
ethically wrong without any need for legal prohibition (acts
wrong in themselves, or malum in se), and those that are ethi-
cally neutral and forbidden only by positive enactment (acts
wrong because they are so decreed, or malum prohibitum).”
Ali v. Mukasey, 521 F.3d 737, 740 (7th Cir. 2008). The former
are crimes of moral turpitude, while the latter are not. Id.
Although whether a crime is one involving moral turpitude
is a question of law, we have said “that does not mean our
review … is de novo.” Lagunas-Salgado v. Holder, 584 F.3d
707, 711 (7th Cir. 2009). Rather, we have ruled that our re-
view of the Board’s determination of whether a particular
crime should be classified as a crime of moral turpitude is
deferential in accordance with Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837 (1984), provided
that the agency uses rulemaking or adjudication to exercise
its discretion. Ali, 521 F.3d at 739; see also Mata-Guerrero v.
Holder, 627 F.3d 256, 259 (7th Cir. 2010). Decisions by a three-
member panel are precedential and clearly entitled to Chev-
ron deference under Ali. Arobelidze v. Holder, 653 F.3d 513,
519 (7th Cir. 2011). Non-precedential decisions that rely on
applicable Board precedent are entitled to Chevron deference
as well, “as the non-precedential disposition is merely ap-
plying reasoning that already carries precedential weight.”
Id. A non-binding Board decision that does not rely on bind-
ing Board precedent, on the other hand, does not receive
Chevron deference and instead is “’entitled to respect’—but
only to the extent that [it has the] power to persuade,” in ac-
cordance with Skidmore v. Swift & Co., 323 U.S. 134, 140
(1944). Arobelidze, 653 F.3d at 519 (quoting Bailey v. Pregis In-
No. 13-2470                                                      5

novative Packaging, Inc., 600 F.3d 748, 751 (7th Cir. 2010) (ad-
ditional citation omitted)).
    Cano-Oyarzabal argues that Skidmore rather than Chevron
deference is appropriate here because, he contends, the
Board’s non-binding decision was not based on Board prec-
edent. He acknowledges that the agency’s decision relied on
the precedential Board decision in Matter of Ruiz-Lopez, 25 I.
& N. Dec. 551 (BIA 2011). But because Ruiz-Lopez looked in
part to our decision in Mei v. Ashcroft, 393 F.3d 737 (7th Cir.
2004), Cano-Oyarzabal argues that the Board was really rely-
ing on Seventh Circuit precedent rather than its own prece-
dent, and therefore the agency decision in this case should
not be given full Chevron deference. We disagree. In both its
Ruiz-Lopez decision and its decision here, it is clear that the
Board engaged in substantive analysis and was not simply
affirming without providing reasoning of its own. See Mata-
Guerrero, 627 F.3d at 259. Ruiz-Lopez involved a Washington
state statute, different than the Illinois statute at issue in Mei,
and the decision contains the Board’s substantive analysis
and reasoning as to why the Washington statute was a crime
involving moral turpitude. See 25 I. & N. Dec. at 551. Its de-
cision here also reflects its own independent analysis for de-
termining that Cano-Oyarzabal was convicted of a crime in-
volving moral turpitude. Chevron deference is therefore ap-
propriate. See Ghani v. Holder, 557 F.3d 836, 840 (7th Cir.
2009) (giving Chevron deference and deferring to “plausible
‘agency answer’” as to the proper interpretation of “crime
involving moral turpitude”); see also City of Arlington v.
F.C.C., 133 S. Ct. 1863, 1868 (2013) (deferring to administer-
ing agency’s “reasonable” interpretation of statutory ambi-
guity).
6                                                   No. 13-2470

    Matter of Silva-Trevino, 24 I. & N. Dec. 687, 688 (Atty. Gen.
2008), established a “uniform framework for ensuring that
the Act’s moral turpitude provisions are fairly and accurate-
ly applied,” and we have said that Silva-Trevino’s framework
for determining whether a conviction is for a crime involv-
ing moral turpitude is entitled to Chevron deference. Marin-
Rodriguez, 710 F.3d at 738. The first step in the Silva-Trevino
framework is to look at the statute on a categorical basis and
“determine whether there is a ‘realistic probability, not a
theoretical possibility,’ that the State or Federal criminal
statute pursuant to which the alien was convicted would be
applied to reach conduct that does not involve moral turpi-
tude.” Silva-Trevino, 24 I. & N. Dec. at 689-90 (quoting Gonza-
les v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)). “If it appears
that the government in question would apply its criminal
statute to reach both turpitudinous and non-turpitudinous
acts—perhaps because the statute is divisible, but also be-
cause the statute could realistically cover a wide range of
conduct—the adjudicator is instructed to proceed to step
two.” Sanchez, 757 F.3d at 717. At step two, the adjudicator
should proceed with a “modified categorical” inquiry by
first examining the record of conviction. Silva-Trevino, 24 I. &
N. Dec. at 690. If the record of conviction does not resolve
the matter, then evidence beyond the formal record of con-
viction may be considered “if necessary and appropriate” to
discern the nature of the underlying conviction. Id.
   Here, the Board concluded that a conviction for violating
Wisconsin Statute § 346.04(3) categorically qualified as a
crime of moral turpitude, and as a result that the inquiry
ended at the first step of the Silva-Trevino analysis. The Wis-
consin statute at issue provides:
No. 13-2470                                                    7

   No operator of a vehicle, after having received a
   visual or audible signal from a traffic officer, or
   marked police vehicle, shall knowingly flee or at-
   tempt to elude any traffic officer by willful or
   wanton disregard of such signal so as to interfere
   with or endanger the operation of the police vehi-
   cle, or the traffic officer or other vehicles or pedes-
   trians, nor shall the operator increase the speed of
   the operator’s vehicle or extinguish the lights of
   the vehicle in an attempt to elude or flee.
Wis. Stat. § 346.04(3).
   So there are three ways a person may violate this provi-
sion: (1) willful disregard of the signal so as to interfere with
or endanger the officer, vehicles, or pedestrians, (2) increas-
ing the speed of the vehicle, or (3) turning off the lights of
the vehicle, but only, and importantly, if it is also proven in
each circumstance that the defendant “knowingly fled or at-
tempted to elude a traffic officer.” State v. Beamon, 830
N.W.2d 681, 691-92 (Wis. 2013). The statute is not a strict lia-
bility offense; knowledge is required. State v. Sterzinger, 649
N.W.2d 677, 680 (Wis. Ct. App. 2002).
    The Board reasoned that Wisconsin Statute § 346.04(3)
categorically constituted a crime of moral turpitude for sev-
eral reasons. For one, it looked to its own binding precedent
in Ruiz-Lopez, 25 I. & N. Dec. 551, where it ruled that the
Washington state offense of willfully failing to bring a vehi-
cle to a stop and driving in a manner indicating a wanton or
willful disregard for the lives or property of others while at-
tempting to elude a police vehicle is a crime involving moral
turpitude. See Wash. Rev. Code § 46.61.024 (1997). The Board
reached that conclusion without considering the circum-
8                                                   No. 13-2470

stances of the particular case, instead finding that the offense
categorically constituted a crime involving moral turpitude.
Id.
    The Board also supported its conclusion regarding Wis-
consin Statute § 346.04(3) by looking to our decision in Mei,
393 F.3d 737. There we held that a conviction for aggravated
fleeing or attempting to elude a peace officer under Illinois
law qualified as a conviction for a crime involving moral
turpitude. Id. at 742. Mei had been charged with fleeing or
attempting to elude a police officer after being given a signal
to stop, with the aggravating factor that the attempt to elude
was at a rate at least twenty-one miles per hour over the
speed limit. See 625 Ill. Comp. Stat. 5/11-204, 625 Ill. Comp.
Stat. 5/11-204.1(a).
    Cano-Oyarzabal contends that Mei is materially distin-
guishable. He argues that the Illinois statute requires a spe-
cific mens rea with regard to endangering the lives of others
and that the conduct punished by the Illinois statute neces-
sarily results in creating the possibility of danger to others
while the Wisconsin statute does not. In finding that Mei’s
conviction was for a crime involving moral turpitude, we
emphasized that the statute “explicitly requires a willful
failure or refusal to obey a police officer’s order to stop.” 393
F.3d at 741. As a result, although we recognized it was pos-
sible for a driver to be speeding without knowing that he has
been signaled by an officer to stop, we said that such con-
duct would not fall within the Illinois statute at issue. Id. We
concluded that “a person who deliberately flees at a high
speed from an officer who, the fleer knows, wants him to
stop, thus deliberately flouting lawful authority and endan-
No. 13-2470                                                  9

gering the officer, other drivers, passengers, and pedestrians,
is deliberately engaged in seriously wrongful behavior.” Id.
    Although the Wisconsin statute does not require a specif-
ic miles-per-hour above the speed limit as in Mei, we do not
find the difference dispositive here. That Wisconsin Statute
§ 346.04(3) can only be violated by knowing flight or attempt
to elude is significant. See Beamon, 830 N.W.2d at 691-92; see
also Welch v. United States, 604 F.3d 408, 418 (7th Cir. 2010)
(stating that while a failure to stop could be an unintentional
act, the requirement of “fleeing” in Illinois statute implies
willfulness). As we explained in Mei, when a person inten-
tionally flees from an officer, knowing that the officer wants
him to stop, “he has to know that he is greatly increasing the
risk of an accident (and for the further reason that a fleeing
driver is dividing his attention between the road and his
pursuer).” Mei, 393 F.3d at 742. Increasing one’s speed in an
attempt to elude or flee increases the risk of an accident, as
does turning off the lights when done in an attempt to elude
or flee or willfully disregarding an officer’s signal so as to
interfere with or endanger other persons. See Sykes v. United
States, 131 S. Ct. 2267, 2273 (2011) (“When a perpetrator de-
fies a law enforcement command by fleeing in a car, the de-
termination to elude capture makes a lack of concern for the
safety of property and persons of pedestrians and other
drivers an inherent part of the offense.”). As a result the
Board could reasonably find that violating the Wisconsin
statute involves committing an act that is wrong in itself, or
malum in se. See Ali, 521 F.3d at 740.
   In accordance with Silva-Trevino, the Board considered
whether Wisconsin Statute § 346.04(3) would be applied to
reach conduct that did qualify as a crime involving moral
10                                                 No. 13-2470

turpitude. In light of the statutory elements as interpreted by
the Wisconsin Supreme Court, it found no evidence of such
a risk. See Beamon, 830 N.W.2d at 691-92. It also noted that
Cano-Oyarzabal had not pointed to any Wisconsin decisions
that might give us concern, and we have not found any ei-
ther. Cf. State v. Oppermann, 456 N.W.2d 625, 626-27 (Wis. Ct.
App. 1990) (reversing Wisconsin Statute § 346.04(3) convic-
tion upon finding red lights and a siren on a car were alone
insufficient for driver to know he was eluding an officer and
stating “keystone of the fleeing charge is ‘knowingly’ fleeing
an officer”).
    The Board’s determination that Wisconsin Statute §
346.04(3) categorically qualifies as a crime involving moral
turpitude is a reasonable one. It is also consistent with deci-
sions our sister circuits have reached when evaluating simi-
lar statutes. See Idowu v. Attorney Gen., 512 Fed. Appx. 222,
225 (3rd Cir. 2013) (unpublished) (agreeing with immigra-
tion judge that New Jersey conviction for knowingly evad-
ing police and in the process creating a risk of death or inju-
ry to a third person is a crime of moral turpitude); Ruiz-Lopez
v. Holder, 682 F.3d 513, 521 (6th Cir. 2012) (“fleeing from a
police vehicle qualifies as the type of societally condemned,
reprehensible conduct that is reasonably encompassed by
the BIA’s general definition of a [crime involving moral tur-
pitude]”); Pulido-Alatorre v. Holder, 381 Fed. Appx. 355, 359
(5th Cir. 2010) (unpublished) (upholding the Board’s deter-
mination that misdemeanor conviction for evading arrest
with a vehicle in violation of Texas Penal Code § 38.04(a) is
crime involving moral turpitude where petitioner pled
guilty to intentionally fleeing from an officer lawfully at-
tempting to detain him and Board found “such conduct re-
No. 13-2470                                                  11

flects an awareness and conscious disregard of a substantial
and unjustifiable risk”).
    Our conclusion that it was permissible for the Board to
determine that Cano-Oyarzabal’s conviction was categorical-
ly for a crime involving moral turpitude makes it unneces-
sary for us to consider his argument that recent Supreme
Court decisions in Moncrieffe v. Holder, 133 S. Ct. 1678 (2013),
and Descamps v. United States, 133 S. Ct. 2276 (2013), displace
the Silva-Trevino framework with respect to its use of the
modified categorical approach and the record of conviction.
That is, since we decline to set aside the Board’s decision on
the categorical basis, we do not reach its alternate conclusion
that consideration of Cano-Oyarzabal’s particular circum-
stances also demonstrates that his conviction was for a crime
involving moral turpitude.
                     III. CONCLUSION
   The petition for review is DENIED.